United States Court of Appeals
                                                           Fifth Circuit
                                                        F I L E D
               UNITED STATES COURT OF APPEALS
                                                       February 15, 2007
                    for the FIFTH CIRCUIT
                                                    Charles R. Fulbruge III
                                                            Clerk

                       No. 06-20265
                     Summary Calendar



                      CARTER DIBRELL,

                                        Plaintiff-Appellant,

                           VERSUS


            ERNEST HUBER; DELPHIA MILTON-TURNER,

                                     Defendants-Appellees.



        Appeal from the United States District Court
             for the Southern District of Texas
                       (4:04-CV-4854)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

    Plaintiff-Appellant     Carter      Dibrell   (“Dibrell”)

challenges the district court’s grant of summary judgment



    *
     Pursuant to 5TH CIR. R. 47.5, the Court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
dismissing his 42 U.S.C. § 1983 claim against Defendants-

Appellees       Ernest        Huber     and        Delphia      Milton-Turner

(collectively “Appellees”).

       Dibrell argued at the district court that Appellees,

fellow       teachers    of    his    at     McAdams     Middle       School    in

Dickinson       Independent         School     District,        violated       his

rights by: causing him to be constructively discharged

from    his    teaching       position;       intentionally          inflicting

emotional       distress       upon     him;       interfering        with     his

business relationships; and maliciously conspiring to

institute a criminal prosecution against him.

       The    district       court    granted       summary         judgment   in

Appellees’ favor based on Dibrell’s failure to allege any

violation       of     his     constitutional           rights.       That     is,

Dibrell’s claim was based on rights afforded to him by

state    law,    not     federal      law,     making       a   §    1983    claim

improper.

       Essentially for the reasons stated by the district

court in its well-reasoned opinion, we affirm. Dibrell’s

sole argument on appeal is that the district court erred

by   characterizing           his    claim    as    a   §    1983     claim.    We

                                        2
disagree. His complaint in one part stated: “This action

arises under Title 42[,] U.S.C. § 1983 . . . .” It in a

later part stated: “This is an action under Title 42[,]

U.S.C. § 1983 . . . .” Additionally, in response to

Appellees’ summary judgment argument that Dibrell’s claim

was barred by state law, Dibrell reemphasized that he was

alleging a federal cause of action under § 1983 that

could not be barred by state law. Therefore, Dibrell’s

argument is unpersuasive.

    In addition, even if we were to accept Dibrell’s

argument that he brought suit under state law, we would

affirm for a different reason -- lack of jurisdiction. If

Dibrell, a Texas citizen and resident, brought solely a

state law claim against Appellees, who are both Texas

citizens and residents, federal jurisdiction would not

exist. See 28 U.S.C. §§ 1331, 1332.

    Either way, we AFFIRM.

AFFIRMED.




                             3